Case 1:19-cr-20726-JEM Document 37-1 Entered on FLSD Docket 03/22/2021 Page 1of 3

Honorable José Martinez
United States District Court
Judge 400 North Miami
Avenue, Room 10-1
Miami, Florida 33128-1807

It is my honor to address you

My name is Lucy Morales, | am an American citizen. single mother of a 14-year-old boy. | worked for 15
years in Liz Claiborne Company and | was a Day Care teacher. | am currently disabled due to the loss of
my right leg because of diabetes and | was also diagnosed with breast cancer

| have known Lennys for about 3 years. She came into my life through the Mission Rema Foundation when
| was in the process of recovery Lennys is an admirable person. She is an example of solidarity and sincere
love. In the midst of the disease, we often lose self-esteem and our soul is broken She is an essential
support to help women get ahead, just as she has done with me She is very charismatic, and makes me
smile during the most difficult moments.

| have fought diabetes, but even more | have fought the cancer that almost took my life. | had to fight for
my child, and thanks to God, today | am not only a cancer survivor, but also a warrior who never gives up.
| am currently healthy from this disease, and Lennys is still by my side. | know that | count on her for
whatever | may need.

Today, | like to inspire and help other women with my story, and despite my disability and with the help of
God, | fight against all adversities for my life and that of my son. The REMA Foundation has been a great
support Lennys is there for me without expecting anything in return. She takes me to the events in which |
participate to help other people and encourage them, so that my story Serves as an inspiration in their fight
against cancer

Lennys is a light for the world not only because she supports the REMA Mission Foundation with her
service, but because she is a generous. transparent being who encourages many people as she has done
to me, and supports cancer patients and their family environment. Along with the REMA Foundation, she
has helped obtain breast prostheses, bras. free mammograms, Papanicolaou tests and routine
examinations. She also organizes health fairs with churches, collects toys for children with cancer. She also
makes sure to do something nice on important dates, such as Women's Day, Mother's Day, Children's Day
or Christmas. | know that she is a woman of Faith who gives meaning to the lives of many people like me.

| could say much more, but! just want to end by telling you that the service Lennys renders to the community
is only done by brave people with a noble heart like hers. | always see her persevering, and despite her
circumstances, she fights and fights every day ignoring her fears and adversities, but does not abandon
her commitment to serve

| have the privilege of having met Lennys and | thank God for that. She will always be a great friend and |
will be eternally grateful for her company and her watchful eye on me. | hope that she does well and that
she and her family are biessed

IIlegible Signature**

PEMBROKE PINES 330244 EXHIBIT

CERTIFIED ERANSLAIIO!| i
PREPARED BY ‘ ; A

SEVEN LANGUAGES. INC.
Case 1:19-cr-20726-JEM Document 37-1 Entered on FLSD Docket 03/22/2021 Page 2 of 3

Honorable José Martinez

United States District Court Judge
400 noth Miami Avenue, Room 10-1
Miami, Florida 33 128-1807

Es un honor dirigirme a usted.

Mi nombre es |Lucy Morales, soy ciudadana americana, madre soltera de un niiio de 14 afios, trabayé durante 15
afios en la compafiia Liz Claibone y fui profesora de Day Care. Actualmente estoy deshabilitada debido a que perdi
mi pierna derecha a causa de la Diabetes y también fui diagnosticada con cancer de seno.

Conoci a Lennys desde hace aproximadamente 3 ajlos, ella lego a mi vida a través de la Fundacién Misién Rema
en el proceso de mi recuperacion. Lennys es una persona admirable, es ejemplo de solidaridad ¥ amor sincero. En
medio de la enfermedad muchas veces perdemos la auloestima y se nos quebranta cl alma, ella es un pilar

fundamental para ayudar a mujeres a salir adelante, asi como lo ha hecho conmigo, es muy carismatica en los
momentos diflciles siembra sonrisas cn mi.

He luchado contra ta Diabetes, pero atin mas contra el cancer que casi me quita la vida, yo debia luchar por mi niffo
y gracias a Dios no solo hoy soy una sobreviniente de cancer si no una guerrera que jamas se rinde, actualmente me
encuentro sana de esta enfermedad y Lennys sigue a mi lado, sé que cuento con cella para lo que sea necesario.

En la actualidad a mi me gusta inspirar y ayudar a otras mujeres con mi historia, que a pesar de mi discapacidad
con la ayuda de Dios lucho contra todas las adversidades por mi vida y Ia de mi hijo. La Fundacién REMA ha sido
un gran apoyo, Lennys siempre esta disponible para mi sin esperar nada a cambio, me transporta a los eventos en

que yo participo para ayudar a otras personas a animarlas y que mi historia les sirva de inspiracién en su lucha
contra el cancer.

Lennys és una persona de luz para cl mundo no solo porque apoya con su servicio a la Fundacion Mision REMA
sino porque es un ser generoso, transparente que da aliento de vida a muchas personas como lo ha hecho conmigo,
apoya a pacientes de cancer y su entorno familiar, junto a la Fundacién REMA ha ayudado a conseguir, prétesis de
senos, brasieres, mamogratlas gratuitas, papanicolaous y exdmenes de rutina, organizan jornadas de salud junto a
iglesias, rednen juguetes para llevar a los nifios con cancer, también esta pendiente de un detalle bonito en fechas

importantes como cl dia de la mujer, dia de las madres. dia del nifto o navidad, me cansta que es una mujer de Fe
que da sentido a la vida de muchas personas como yo

Pudiera extenderme mucho mas, pero solo quiero terminar diciéndole que el servicio que Lennys presta a la
comunidad solo lo hacen personas valientes de corazén noble como el de ella, siempre la veo perseverar y a pesar

de sus circunstancias lucha y lucha cada dla con sus miedos y adversidades, pero no abandona su compromiso de
servir.

Tengo el privilegio de haber conocido a Lennys y agradezco a Dios por eso, ella sera siempre una gran amiga que

cternamente le estaré agradecida por su compaiila y estar pendiente de mi, deseo que le vaya bien y que este Ilena
de bendiciones junto a su familia,

a

i Moral

PEMBROKE PINES 330244
Case 1:19-cr-20726-JEM Document 37-1 Entered on FLSD Docket 03/22/2021 Page 3 of 3

SI VEN A AN( ( AGI IX ANG] ALINE & INTERPRETING RESOI RCES, INC.
TRANSLATORS * INTERPRETERS

Conferences * Depositions * Documents * Translations * Legal * Commercial ¢ Medical « Technical * US. Court Certified Interpreters

Web site: www.sevenianguages.com * E-mail: info@sevenlanguages.com

CERTIFICATE OF TRANSLATION

STATE OF FLORIDA

COUNTY OF MIAMI-DADE

I, JOSEPH RICHARD PEREZ, on behalf of SEVEN LANGUAGES TRANSLATING &
INTERPRETING RESOURCES. Inc, do certify that the attached translation, consisting of
_ | pages. is. to the best of my knowledge and belief, a true and accurate rendition into the

yr YD)P language of the original written in ey Wy).

  

  
 

SEPH RICHARD PEREZ

   

The foregoing instrument was acknowledged by me on this | —t day of (- lac a) AL.
JOSEPH RICHARD PEREZ personally appeared before me at the time of notarization She is

 

 

SPANISH personally known to me and produced a driver's license as identification and she did take an oath
FRENCH | ——
ITALIAN > fh QaN~ ;
HEBREW = 7 Lt. Y [ ——- sae oa
“og pe so ee aoe %  Brittnie =
GREOLE Brintpié M. Sanchez, Notary Paiblic 7 YF My Conmssion GC 237213
— . " Eyor a/0B20
DUTCH State of Florida at Large or
PORTUGUESE
GERMAN
the utmwst care has been taken to ensure the accuracy of all translanions SEVEN LANGUAGES TRANSLATING &
H | N E S E INTERPRETING RESOURCES. me and Ms employees shall not be lable for any damages due to negheenice or error 8 pang or
J A p AN F S E translation
RUSSIAN
SCANDINAVIAN
AS !AN
SLAVIC
& ALL OTHER SEVEN LANGUAGES TRANSLATING AND INTERPRETING RESOURCES, INC
L rm

LANGUAGES

18495 SOUTH DIXIE HIGHWAY #116, CUTLER BAY, FLORIDA 33157
DADE (305} 374-6761 © 24 HR. FAX (305) 374-0339 © 1-800-374-6761
